Case 6:19-cv-00643 Document 3 Filed 10/15/19 Page 1 of 7

UNITED STATES DISTRICT COURT...
FOR THE NORTHERN DISTRICT OF TEXAS _

om ae vil a
APPS AT Rrra om,
PPOSP VS Po 2: he

a ser Wy.
Plo wctles M. ™ + B-19CV-2439N

Civil Action No.

 

 

‘Oud hw Claims

Defendant

COMPLAINT

Charge ot DSCrimuina Rw ot Sisato: | \rty
Please ste attached copre eo Ldhargr

 

 

 

 

* Attach additional pages as needed.

Date hs lq, detober IS, 2019
Signature 7 ett Array

Print Name An ett Au (Sree d

Address LZ4 | LON is G2Cr YA “Tre |

City, State, Zip _ Pa | las) TR “16524 |

Telephone 214) KZh- 1904

 

 
Case 6:19-cv-00643 Document3 Filed 10/15/19 Page 2 of 7

x ov

EEQC Form 5 (11/09}

 

CHARGE OF DISCRIMINATION; £2 YMENT Charge Presented To: Agency(ies) Charge Na(s):
i i

 

 

 

 

 

 

 

. EENTEV COMMISSION
Thro gatecrsnye patra wi sbasleMET OFrige | LL] FEPA ‘
2017 J th om ac [x] EEoc 450-2017-03434
Texas Workforce Commission Civil Rights Division and EEOC
Pre Sale y local Agency, if any :

Name (indicate Mr, Ms., Mrs.) Nee WS Coed Home Phone (inci. Area Code) Date of Birth
Annette M. Jackson-Aubrey (214) 375-2842 1966
Street Address City, State and ZIP Code

1241 Whispering Trail, Dallas, TX 75241

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

2
Name No. Employees, Members Phone No. (include Area Code)
WARDLAW CLAIMS 201 - 500 (254) 644-6585
Street Address City, State and ZIP Code
7401 Cypress Gardens Blvd, Winter Haven, FL 33884
Name No, Employees, Members Phone No, (include Area Code)
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate box(es).) . DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest
[| RACE [J COLOR [| SEX [| RELIGION [| NATIONAL ORIGIN March 1, 2017 April 1, 2017
[] RETALIATION AGE DISABILITY [| GENETIC INFORMATION
[| OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):
41. PERSONAL HARM:

a. On or about January 30, 2017, ! was assigned to a one year contract with State Farm in Winter
Haven Florida. In early March 2017 | took a couple of days and went to Dallas for a doctor's
appointment. | was required to return to Dallas for follow up appointments later that month
and I put in a request one week in advance to my HR rep Crystal Bell. | was not notified of
this leave approval until two hours before my departure.

b. During my leave | was called by coworkers and asked why | was not returning to Florida. This
was a surprise to me because | planned to return on my scheduled return date of April 5,
2017. | contacted Crystal Bell who said that this was just hearsay but State Farm would not
have reassigned my cases if they thought | was coming back.

 

 

| want this charge filed with both the EEOC and the State or local Agency, If any. | NOTARY - When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge In accordance with their

 

procedures. | swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, informnation and belief.
SI URE OF COMPLAINANT Lh d
. = _ {' i) UBSCRIBED AND SWORN TO BI RE ME THIS DATE
Jul 13, 2017 (Lie. , TSE /mont, day, year)
Date Charging Pap guna {

\

 
 
  
   

 

 

 

 
Case 6:19-cv-00643 Document3 Filed 10/15/19 Page 3 of 7

eo

EEOC Form 5 (11/08)

 

CHARGE OF DISCRIMINATION . Charge Presented To: Agency(ies) Charge No(s):

 

 

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [J FEPA
Statement and other information before completing this form.
EEOC 450-2017-03434
Texas Workforce Commission Civil Rights Division and EEOC

 

State or local Agency, if any

 

 

c. During my doctor's appointment on April 4, 2017, | was given a document from my doctor
stating that | needed an accommodation of working from home. | was told by Crystal Bell
that this was not an option. The Respondent did not participate in any interactive process
to find me a position that would meet my requested accommodation. 7

2. RESPONDENT'S REASON FOR ADVERSE ACTION:
a. No reason given.

b. No reason given.

c. Ms. Bell gave me several reasons including a laptop issue and finally just said that
working from home was not an option.

3. DISCRIMINATION STATEMENT: | believe that | was discriminated against based on my
disability, and/or because | was regarded as disabled, in violation of the Americans with Disabilities
Act Amendments Act of 2008.

 

 

{ want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if! changa my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

 

 

 

procedures. | swear or affirm that | have read the above charge and that it is true to
I declare under penalty of perjury that the above Is true and correct. the best of my ee i ation and belief. “

s TURE OF COMP
tl et inl eene GED
BSCRIBED AND Ds 3 f ORE ME THIS DATE
Jul 13, 2017 Aue ie ub, (nianth, day, year)

Date Charging Party Fo igphature

  
    

 

 

 

 

 

 
Case 6:19-cv-00643 Document 3 Filed 10/15/19 Page 4 of 7
EEOC Form 161 (11/18) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Annette M. Jackson-Aubrey From: Dallas District Office
1241 Whispering Trail 207 S. Houston St.
Dallas, TX 75241 3rd Floor

Dallas, TX 75202

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Patonia A. Rhule,
450-2017-03434 Investigator (214) 253-2781

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU HOUUUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years \3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that ofcurred more than 2 years (3 years)
before you file suit may not be collectible.

KO fe T-IS-19

eel
Enclosures(s) Belinda F. McCallister, (Date Mailed)
District Director

   
 

On behalf of the Commis$i

ce:

John Ross, Attorney
THOMPSON, COE, COUSINS

700 North Pearl Street, Suite 2500
Dallas, TX 75201

(Wardlaw Claims)

 
.

Enclosure with EEOC Case 6:19-cv-00643 Document 3 Filed 10/15/19 Page 5 of 7

Form 161 (11/16)
INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates fo filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VI! of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based oii the charge referred tc in this Notice will be lost. {f you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you. ,

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

 

 
NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008{ADAAA): ‘The ADA was

amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney _and_suggest that he or she consult the amended regulations and

appendix, and other ADA related publications, available at
http://www.eeoc.gov/laws/types/disability regulations.cfm,

 

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

>» In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2()), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.

 

 

 
Case 6:19-cv-00643 Document 3 Filed 10/15/19 Page 7 of 7
JS 44 (Rev. 06/17) - TXND (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

  
        

 

 

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
(b) County of Residence of First Listed Plaintiff aS County of Residence of First Lisy ; .
, (EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. F ; eS pot !
NOTE: INLAND CONDEMNATION C : USE THE LOCATION OF
THE TRACT OF LAND INVOLVED. 7
(¢) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known) OCT | 5 2019
“~19CV-2489
4 q
CLERK U.S. DISTAICT C4
NORTHE «hs OST c URT
II. BASIS OF JURISDICTION (Place an "X” in One Box Only) Il. CITIZENSHIP OF PRINCIP (Place an 7 laintiff
(For Diversity Cases Only) and One Box for Defendant)
+ U.S. Government 3. Federal Question PTF, DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State at © 1 Incorporated or Principal Place o4 4
of Business In This State
0 2 US. Government 04 Diversity Citizen of Another State 2 © 2 Incorporated and Principal Place gos a5
Defendant (Indicate Citizenship of Parties in Item IIL) of Business In Another State
Citizen or Subject of a MO 3 © 3 Foreign Nation O06 06
Foreign Country

 

 

   

Click here for: Nature of Suit Code Descriptions.

  
    
       

 

 
  
 

  

 

     

 
   

 

 

    
     

 

 

 

 

 

ONT ITURE BANKRUPTCY | OTHER ST
G 110 Insurance PERSONAL INJURY PERSONAL INJURY 10 625 Drug Related Seizure O) 422 Appeal 28 USC 158 O 375 False Claims Act
CO) 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0) 367 Health Care/ 1 400 State Reapportionment
C1 150 Recovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical : se] 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 01 820 Copyrights O 430 Banks and Banking
C1 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent OF 450 Commerce
0 152 Recovery of Defaulted Liability 0 368 Asbestos Personal [ 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application {CJ 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [0 Les OCIAL SECURITY |0) 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle QO 370 Other Fraud © 710 Fair Labor Standards 0 861 HIA (1395ff) O 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act O 862 Black Lung (923) CJ 850 Securities/Commodities/
O 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 890 Other Statutory Actions
196 Franchise Injury ( 385 Property Damage 0 740 Railway Labor Act 865 RSI (405(g)) © 891 Agricultural Acts
OC 362 Personal Injury - Product Liability O 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
[ REAL PROPERTY. = CIVIL RIGHTS © | 790 Other Labor Litigation |. FEDERAL TAX SUITS | Act
OF 210 Land Condemnation 0) 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement OG 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure D 441 Voting O 463 Alien Detainee Income Security Act or Defendant) OC 899 Administrative Procedure
230 Rent Lease & Ejectment 7) 442 Employment © 510 Motions to Vacate O 871 IRS—tThird Party Act/Review or Appeal of
OD 240 Torts to Land ©) 443 Housing/ Sentence 26 USC 7609 Agency Decision
C245 Tort Product Liability wg acommmodations (1 530 General O 950 Constitutionality of
© 290 All Other Real Property 445 Amer. w/Disabilities -| 535 Death Penalty eS Jee State Statutes
Employment Other: 0 462 Naturalization Application
0 446 Amer. w/Disabilities -| 540 Mandamus & Other |0 465 Other Immigration
Other O 550 Civil Rights Actions
0) 448 Education OD 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
Vv. RIGIN (Place an "X” in One Box Only)
1 Original 112 Removed from ™ 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 6 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Brief description of cause: Mr brs, fa lly Termine ’ Ew (thé ect bob isebil ity

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN =: CHECK IF THIS IS A CLASS ACTION DHMAND $ "CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes ONo
VII RELATED CASE(S)
IF ANY Bee instructions)” GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
